Case 8:16-cv-00262-ODW-ADS Document 584 Filed 08/06/20 Page 1 of 1 Page ID #:27532



1    Hon. Andrew Guilford, Ret.
     1851 E. First St. Suite 1600
2    Santa Ana, CA 92705
     (714) 834-1340
3

4                                           UNITED STATES DISTRICT COURT

5                           CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION

6    IN RE: TOLL ROADS LITIGATION                                 Case No.: 8:16 – cv – 00262 – ODW (JCGx)

7    PENNY DAVIDI BORSUK; DAVID COULTER;
     EBRAHIM E. MAHDA; TODD QUARLES; TODD
8    CARPENTER; LORI MYERS; DAN GOLKA; AND                        PROPOSED PLAN OF COMPENSATION FOR THE
     JAMES WATKINS ON BEHALF OF THEMSELVES                        SPECIAL MASTER
9    AND ALL OTHERS SIMILARLY SITUATED,

10                     Plaintiff,

11   vs.

12   FOOTHILL/EASTERN TRANSPORTAION
     CORRIDOR AGENCY; SAN JOAQUIN HILLS
13   TRANSPORTATION CORRIDOR AGENCY;
     ORANGE COUNTY TRANSPORTATION
14   AUTHORITY; 3M COMPANY; BRIC-TPS, LLC;
     RHONDA REARDON; MICHAEL KRAMAN; CRAIG
15   YOUNG; SCOTT SCHOEFFEL; ROSS CHUN;
     DARRELL JOHNSON; LORI DONCHAK;
16   COFIROUTE USA, LLC,

17                     Defendants.

18                     The proposed Special Master Andrew J. Guilford submits to the Court the following plan for

19   compensation.

20                     The Special Master will charge no more than $1,200 an hour for his time. The Special Master

21   intends to use input from an experienced research attorney at Judicate West in performing tasks such as document

22   review and legal research. Any potential assisting attorney will be disclosed to the parties for consideration before

23   performing any work on the case. Such professionals will be billed at no more than $300 per hour.

24

25

26                     Dated: August 3, 2020

27                                                               Hon. Andrew Guilford, Ret.

28
                         PROPOSED PLAN OF COMPENSATION FOR THE SPECIAL MASTER
